              Case 19-30937 Document 17 Filed in TXSB on 06/26/19 Page 1 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF TEXAS


In     Tremaine Manley
Re:                                                                             ENTERED
       Debtor(s)                                       Case No.: 19−30937       06/24/2019
                                                       Chapter: 13


                                              ORDER CLOSING CASE

The estate has been fully administered. Therefore, the Court orders:

1. William E. Heitkamp is discharged as trustee of the estate.

2. The Trustee's bond is cancelled.

3. The case is closed.




Signed and Entered on Docket: 6/24/19
                     Case 19-30937 Document 17 Filed in TXSB on 06/26/19 Page 2 of 2
                                               United States Bankruptcy Court
                                                Southern District of Texas
In re:                                                                                                     Case No. 19-30937-drj
Tremaine Manley                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0541-4                  User: dhan                         Page 1 of 1                          Date Rcvd: Jun 24, 2019
                                      Form ID: fnldtxs                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 26, 2019.
db             +Tremaine Manley,   8751 Broadway,   Apt 3214,   Houston, TX 77061-2258

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 26, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 24, 2019 at the address(es) listed below:
              Sidney H Scheinberg   on behalf of Creditor   Foursight Capital, LLC SScheinberg@GodwinBowman.com,
               sidscheinberg@sbcglobal.net;AGottlieb@GodwinBowman.com;TWhiteside@GodwinLaw.com;GClover@GodwinLaw
               .com
              US Trustee   USTPRegion07.HU.ECF@USDOJ.GOV
              William E. Heitkamp   heitkamp@ch13hou.com
                                                                                            TOTAL: 3
